Species Election 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	Claims 1-16 have been canceled via the preliminary amendment filed 01/15/21.
	New claims 17-36 have been added via the preliminary amendment filed 01/15/21.
	Claims 17-36 are pending. 
2)	This application contains claims directed to the following group of patentably distinct species of the claimed invention. For initial examination and search, Applicants must elect 
One species from each of the following groups:
Further element species (claims 20, 22 and 24-26):
Prebiotic; (2) Controlled release coating; (3) Protein; (4) Peptide; (5) Vitamin; (6) A single combination of (1) to (5); Drug entity; and (6) Biological compound.
Claims 17-19, 21, 23 and 27-30 are generic. 
    (B)	Formulation species (claims 21, 24, 23 and 31-35):
 	(a) Capsule; (b) Tablet; (c) Powder; (d) Acidified milk; (e) Yoghurt; (f) Frozen food; (g) Gum; (h) Candy; (j) Milk powder and milk concentrate; (k) Cheese spread; (l) Nutritional composition; (m) Cereal bar; (n) Dressing; (o) Nutritional supplement; (p) Beverage; and (q) Sachet.
	Claims 17-20, 22 and 24-30 are generic.  
    (C)	Subject species (claims 27-29, 34 and 35):
	(I) Baby; (II) Elderly person; and (III) Subject having irritable bowel syndrome. 
	Claims 17-26, 30 and 31-33 are generic.
	The species identified above are independent and distinct because the different species have diverse structure, composition/contents, or immune resistance characteristics. Furthermore, they are not obvious variants of each other based on the current record.  
3)	Applicant is advised that the reply to this requirement to be complete must include an election of species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species. 
The election of a species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the species election requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should Applicants traverse on the ground that the species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record, showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103(a) of the other invention. 
Correspondence
4)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
6)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

August, 2022